Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.

Claim Rejections - 35 USC § 103
1. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



3.	Claim(s) 1-2, 4-6, 8-16, 32, 34 and 38  are rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2019/0222288 to Zhou et al. (Herein after Zhou) in view of US Publication US 2019/0045377 to Kakishima et al. (Herein after Kakishima)

 	As to claims 1, 32 and 34, Zhou discloses a base station comprising circuitry configured to:
 	form multiple beams and perform communication with a terminal apparatus (Zhou; [0170]); 
 	transmit, to the terminal apparatus, a synchronization signal comprising first identification information of a particular group of a plurality of groups each of winch includes multiple beams to be formed, wherein the synchronization signal comprises cyclically shifted sequences having an amount of cyclic shift that corresponds to the first identification information (Zhou; [0170]; [0487])
 	Zhou discloses of transmitting a message that includes beam group. Zhou fails to disclose of sending synchronization signal including beam group ID based on the acknowledgement. However, Kakishima discloses 
 	receive an acknowledgment from the terminal apparatus (Kakishima; [0048]) 
 	transmitting, to the terminal apparatus, a signal including the first identification information of the particular group by using multiple beams included in the particular group, based on the acknowledgment received from the terminal apparatus (Kakishima; Fig.9: Steps: S501-S505; [0050]-[0051]; [0080]-[0084]).


As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition Zhou-Kakishima discloses 
wherein circuitry is further configured to transmit the first identification information by using multiple beams included in the particular group (Zhou; [0170]; [0487]). 

As to claim 4, the rejection of claim 1 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein
the signal is transmitted to one of partial areas included in a communication target area of the base station (Kakishima; Fig.9: Steps: S501-S505; [0080]-[0084]), and
the circuitry is further configured to transmit the first synchronization signal to each of the partial areas included in the communication target area periodically and sequentially over time (Kakishima; Fig.9: Steps: S501-S505; [0080]-[0084])
 
As to claim 5, the rejection of claim 1 as listed above is incorporated herein. In addition Zhou-Kakishima discloses  
wherein, when the communication target area of the base station is within a range according to mobility of the terminal apparatus, the circuitry' is further configured to 

As to claim 6, the rejection of claim 5 as listed above is incorporated herein. In addition Zhou-Kakishima discloses
wherein the range according to the mobility' of the terminal apparatus corresponds to some small cells among a plurality of small cells included in a macro cell (Kakishima; Fig.3) 

As to claim 8, the rejection of claim 1 as listed above is incorporated herein. In addition Zhou-Kakishima discloses 
wherein, the cyclically shifted sequences have orthogonality with each other (Zhou; [0043]).

As to claim 10, the rejection of claim 8 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein the cyclically shifted sequences to be transmitted have a root sequence that corresponds to position information of the terminal apparatus (Zhou; [0175]; [0170]; [0487]).

As to claim 11, the rejection of claim 8 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein 


As to claim 12, the rejection of claim 11 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein
circuitry is further configured to perform transmission of the downlink data and the first identification information and reception of an acknowledgment including the first identification information of the particular group that is used in reception of the downlink data by the terminal apparatus (Zhou; [0170]; [0487]).

As to claim 13, the rejection of claim 1 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein
circuitry is further configured to transmit, to the terminal apparatus, second identification information of a beam available for communication with the terminal apparatus (Kakishima; Fig.9: Steps: S501-S505; [0080]-[0084])

As to claim 14, the rejection of claim 13 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein
circuitry is further configured to transmit, to the terminal apparatus, an acknowledgment including the second identification informati on of the beam available for communication with the terminal apparatus based on a reception result of a second 

As to claim 15, the rejection of claim 14 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein circuitry is further configured to select a beam to be continuously used in communication with the terminal apparatus from among multiple beams included in the group that has been used in communication with the terminal apparatus (Kakishima; Fig.9: Steps: S501-S505; [0080]-[0084])

As to claim 16, the rejection of claim 14 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein circuitry is further configured to set antenna directivity to quasi-omni directivity to receive the second synchronization signal (Kakishima; [0043])

As to claim 38, the rejection of claim 14 as listed above is incorporated herein. In addition Zhou-Kakishima discloses wherein the cyclically shifted sequences are generated from root sequences corresponding to each of a plurality of sectors within a coverage area of the base station (Zhou; [0175]).


3.	Claim(s) 7 is rejected under 35 U.S.C. 103 as being un-patentable over US Publication US 2019/0222288 to Zhou et al. (Herein after Zhou) in view of US Publication US 2019/0045377 to Kakishima et al. (Herein after Kakishima) in view of U.S. Patent No US 10,056,958 to Rajagopal et al. (hereinafter Rajagopal)

As to claim 7, Zhou-Kakishima discloses of receiving acknowledgement. Zhou-Kakishima fails to explicitly disclose of using antenna directivity to quasi-omni. However, Rajagopal discloses 
circuitry is further configured to set antenna directivity to quasi-omni directivity to receive the acknowledgment (Rajagopal; Col. 7, lines 13-41; Col. 8, lines 47-67).
 It is obvious for a person of ordinary skilled in the art to combine the teachings at the time of filing the invention. One would be motivated to combine the teachings in order to increase the efficiency of an antenna.  

Allowable subject matter
	 	Claims 17-19 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001.  The examiner can normally be reached on M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 5712723123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478